Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Amendment and Remarks filed 13 January 2021, wherein claim 1 was canceled, and the Information Disclosure Statement filed 11 March 2021. Claims 3-15 remain pending and presently under consideration in this application, with claim 7 rewritten as the base independent claim. 
The objection and corresponding indication of allowability of claims 7-15, as set forth in the previous office action on the merits, is withdrawn in view of the newly discovered references.  Rejections based on the newly cited references follow in paragraphs 8, 9 and 11.
Applicant’s arguments have been considered but are moot because the new grounds of rejection in paragraphs 8, 9 and 11 do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent No. 8,512,596). 
Kim et al. discloses composition comprising a maleimide compound of the present formula (1) as generally represented therein by 
    PNG
    media_image1.png
    148
    411
    media_image1.png
    Greyscale
(claim 9), and more specifically, as represented therein by 
    PNG
    media_image2.png
    150
    416
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    133
    867
    media_image3.png
    Greyscale
 (claim 10).
Examiner note: The preamble of claim 7 is insufficient to distinguish the claimed composition from that of Kim et al. When reading the preamble in the context of the entire claim, the recitation “polymerizable composition” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano (Japanese Patent No. 2012-180484). 
Yano discloses a composition comprising a compound inclusive of the compound of the present formula (1), as generally represented therein by 
    PNG
    media_image4.png
    103
    360
    media_image4.png
    Greyscale
(page 2), and the ensuing exemplified compounds beginning on page 4. In fact, Yano et al. illustrates (page 129+) the combination of at least one compound inclusive of the compound of the present formula (1) as represented by 
    PNG
    media_image5.png
    182
    607
    media_image5.png
    Greyscale
 , with at least one compound inclusive of the compound of the present formula (6-2) as represented by 
    PNG
    media_image6.png
    64
    212
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    63
    208
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    58
    220
    media_image8.png
    Greyscale
, at least one compound inclusive of the compound of the present formula (6-14) as represented by 
    PNG
    media_image9.png
    60
    245
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    57
    245
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    59
    250
    media_image11.png
    Greyscale
 ,  
    PNG
    media_image12.png
    65
    232
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    69
    230
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    66
    230
    media_image14.png
    Greyscale
.

Claims 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (Japanese Patent No. 2005-179557). 
Ito et al. discloses a composition comprising a compound inclusive of the compound of the present formula (1), as generally represented therein by, 
    PNG
    media_image15.png
    232
    616
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    288
    681
    media_image16.png
    Greyscale
 and the ensuing exemplified compounds beginning on page 45.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Kim et al. (U.S. Patent No. 8,512,596), Yano (Japanese Patent No. 2012-180484), or Ito et al. (Japanese Patent No. 2005-179557) in view of Gotoh et al. (U.S. Patent No. 8,961,823). 
Please refer to preceding paragraphs 7-9 for the respective disclosure of each of Kim et al., Yano, and Ito et al., of a composition comprising a polymerizable compound inclusive of the present formula (1), which do not illustrate the further incorporation of a compound inclusive of those of the present claims 8 and 10, or the corresponding uses thereof as in the present claims 11-15.
Gotoh et al. is relied upon for its teaching of a polymerizable composition, as well as the corresponding use thereof said polymerizable composition in any of a liquid crystal composite, an optical anisotropic body and/or a liquid crystal display device, characterized in that said composition comprises the combination of a polymerizable compound, at least one compound inclusive of the compound of the present formula (5) as represented therein by 
    PNG
    media_image17.png
    150
    406
    media_image17.png
    Greyscale
, at least one 
    PNG
    media_image18.png
    163
    422
    media_image18.png
    Greyscale
, and at least one compound inclusive of the compound of the present formula (7) as represented therein by 
    PNG
    media_image19.png
    144
    424
    media_image19.png
    Greyscale
, with at least one compound inclusive of the compound of the present formula (2) as represented therein by 
    PNG
    media_image20.png
    86
    400
    media_image20.png
    Greyscale
, at least one compound inclusive of the compound of the present formula (3) as represented therein by 
    PNG
    media_image21.png
    96
    417
    media_image21.png
    Greyscale
, at least one compound inclusive of the compound of the present formula (4) as represented therein by 
    PNG
    media_image22.png
    94
    432
    media_image22.png
    Greyscale
, and at least one compound inclusive 
    PNG
    media_image23.png
    157
    431
    media_image23.png
    Greyscale

It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include any one of a compound of the present formulae (2)-(8), as taught in Gotoh et al., in the composition of any one of Kim et al., Yano, or Ito et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the compounds of formulae (2)-(8). 
The incorporation of a liquid crystal composition into any of a liquid crystal composite, an optical anisotropic body and/or a liquid crystal display device, are each well within the level of ordinary skill in the art at the time the invention was filed, and as discussed in Gotoh et al. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the composition of any one of Kim et al., Yano, or Ito et al., in any of a liquid crystal composite, an optical anisotropic body and/or a liquid crystal display device, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722